Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials DR by Import Specialist Daniel Rainer on the invoices covered by the above protests, and assessed with duty at 35 per centum ad valorem under Item 737.90 as Toys, and parts of toys, not specially provided *164for, Other, and at 20 per centum ad valorem under Item 735.20 as Puzzles; game, sport, gymnastic, athletic or playground equipment; all the foregoing, and parts thereof, not specially provided for, consists of Game machines, including coin or disc operated game machines and including games having mechanical controls for manipulating the action and parts thereof, described on the invoices covered by the protests enumerated above as Minisport Road Race;
That said merchandise is claimed to be dutiable under Item 734.20 at 44% Per centum ad valorem for items entered before January 1,1966, at 11 per centum ad valorem for items entered on and after January 1, 1966 and before January 1,1967.
That the protests may be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiff, to be under item 734.20 of the Tariff Schedules of the United States as game machines and parts thereof, dutiable at II14 or 11 percent ad valorem, depending upon the date of entry.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.